IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

DONALD CRAIG GORE,                      NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D12-2828

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed September 2, 2014.

An appeal from the Circuit Court for Columbia County.
Maurice V. Giunta, Senior Judge.

Appellant Donald Craig Gore, pro se.

Pamela Jo Bondi, Attorney General, and Anne C. Conley, Assistant Attorney
General, Tallahassee. Barbara Debelius, Assistant General Counsel, Department
of Corrections, Tallahassee.




PER CURIAM.

      This is an appeal of a final order in Circuit Court Case No. 2012-178-CA

denying Appellant’s petition to invoke all writs jurisdiction, which the trial court

treated as a petition for writ of habeas corpus and denied. The petition alleged

Appellant’s entitlement to immediate release from prison. The trial court issued its
ruling without affording Appellee an opportunity to show cause concerning the

Florida Department of Corrections’ (“Department”) application of Appellant’s

credits. On the Department’s proper concession of error, we reverse the order and

remand with instructions that the trial court issue an order for the Department to

show cause regarding (1) whether Appellant has been properly awarded all jail,

prison, and gain-time credits that are due under the law and as set forth in Gisi v.

State, 4 So. 3d 613 (Fla. 2009), and Rabedeau v. State, 2 So. 3d 191 (Fla. 2009),

and (2) whether such an award would affect Appellant’s consecutive 21-year

sentence. To ensure consistent rulings on substantially similar issues, we direct the

trial court to consolidate this case and Circuit Court Case No. 2011-41-CA

(appealed as #1D12-907) for further proceedings.

      REVERSED and REMANDED with instructions.

ROBERTS, RAY, and SWANSON, JJ., CONCUR.




                                         2